                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      PRISCILLA L. O’BRIANT
                    3 Nevada Bar No. 010171
                      Priscilla.OBriant@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendant Allied Insurance
                    7 Company of America

                    8                                    UNITED STATES DISTRICT COURT

                    9                             DISTRICT OF NEVADA, SOUTHERN DIVISION

                   10

                   11 NECHE, LLC, a Nevada Limited Liability                CASE NO. 2:19-cv-01016-APG-VCF
                      Corporation,
                   12                                                       STIPULATION AND ORDER TO STAY
                                   Plaintiff,                               DISCOVERY PENDING THE
                   13                                                       OUTCOME OF PRIVATE MEDIATION
                            vs.
                   14
                      ALLIED INSURANCE COMPANY OF
                   15 AMERICA, an Ohio Corporation;
                      NATIONWIDE MUTUAL INSURANCE
                   16 COMPANY, an Illinois Corporation,

                   17                      Defendants.

                   18

                   19            COME NOW, Plaintiff NECHE, LLC (“Neche”) and Defendant ALLIED INSURANCE

                   20 COMPANY OF AMERICA (“Allied”), by and through their respective counsel of record and

                   21 hereby stipulate and make joint application to stay discovery in this matter until such time as the

                   22 parties conclude a mediation to which the parties have agreed. The current discovery cutoff is

                   23 December 24, 2019, but other discovery deadlines, including expert disclosures, are approaching.

                   24            Good cause exists to stay discovery in this matter. Specifically, the parties have scheduled

                   25 a mediation for October 17, 2019. The stay of discovery will allow the parties to explore the

                   26 possibility of settlement through mediation without incurring the time and expense of ongoing

                   27 discovery prior to the mediation.

                   28 / / /
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4834-2801-5273.1
ATTORNEYS AT LAW
                    1            Within thirty (30) days after completion of the mediation, the parties will submit a

                    2 Stipulation and Order reflecting resolution of some or all of the claims and/or advise the Court that

                    3 the parties were unable to resolve the claims and will submit new discovery deadlines, including

                    4 the expert deadlines, discovery cutoff deadline (providing ample time to complete written

                    5 discovery and depositions), deadline for filing dispositive motions and the deadline for filing the

                    6 Joint Pretrial Order.

                    7 DATED this 4th day of October, 2019.                  DATED this 4th day of October, 2019.
                    8 MERLIN LAW GROUP, P.A.                                LEWIS BRISBOIS BISGAARD & SMITH              LLP

                    9

                   10 By:      /s/ Michael N. Poli                          By:    /s/ Priscilla L. O’Briant
                             Michael N. Poli, Esq.                                ROBERT W. FREEMAN, ESQ.
                   11        Nevada Bar No. 005461                                Nevada Bar No. 3062
                             MERLIN LAW GROUP, P.A.                               PRISCILLA L. O’BRIANT, ESQ.
                   12
                             403 Hill Street                                      Nevada Bar No. 10171
                   13        Reno, NV 89501                                       6385 S. Rainbow Boulevard, Suite 600
                             Attorneys for Plaintiff                              Las Vegas, Nevada 89118
                   14                                                             Attorneys for Defendants
                                                                                  Allied Insurance Company
                   15

                   16
                                                                    ORDER
                   17
                                 IT IS SO ORDERED:
                   18

                   19                                        ____________________________________
                                                             UNITED STATES MAGISTRATE JUDGE
                   20

                   21                                                 10-10-2019
                                                             DATED: ________________________
                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4834-2801-5273.1                                2
